Specification
The disclosure is objected to because of the following informalities: The applicant’s make reference to a U.S. Application that appears to have matured into a U.S Patent.  Applicants should amend the specification by updating the status of the divisional application by including the U.S Patent Number.  
Appropriate correction is requested.


Claim Objections
Claims 1 and 23 are objected to because of the following informalities: 
Claim 1 line 20: “associated links ;” should be “associated links;”
Claim 23 line 21: “associated links ;” should be “associated links;”
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  18 and 22 of U.S. Patent No. 9798976 in view of Chang et al (US 2012/0046966 A1)
Regading claim 1, U.S. Patent No. 9798976 (claim 18) disclose personal illness management system except “a user interface that sends queries from a patient and/or a caregiver to the semantic knowledge database and receives query results and provides decision support to the patient and/or the caregiver; and wherein the system provides computer implemented instructions for semantic reasoning for behavioral activation of the patient to manage the patient's illness.”
Chang disclose health megamenu system (thereby in same field of endeavor), and further disclose “a user interface that sends queries from a patient and/or a caregiver to the semantic knowledge database and receives query results and provides decision support to the patient and/or the caregiver (See e.g. Fig. 1 on care assistant and analytic task (i.e. query)); and 1 of the patient to manage the patient's illness(See e.g. Fig. 1 on wellness monitor; [0003] on treatment progress (i.e. behavioral activation)”

It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the personal illness management system of U.S. Patent No. 9798976 to incorporate the health management system of Chang et al. 
Given the advantage of scalable service provision and execution (Change [0013]), one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 23 is drawn to method of claim 1 and is rejected for the same reason.


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chang et al (US 2012/0046966 A1) disclose personal illness management system comprises semantic model (See e.g. [0029]), user interface, behavioral activation (See e.g. Fig. 1), status inference ([0086]).
Omoigui et al (US 20120191716 A1) disclose knowledge management with semantics, recursively create new semantic query ([0411]), knowledge population ([0536]).  
.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  While each individual concepts of independent claim is known in the art, the specific combinations of step as recited in the claim is not anticipated or render obvious over the prior arts.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUT WONG whose telephone number is (571)270-1123.  The examiner can normally be reached on M-F 10am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on 5712723768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUT WONG/
Primary Examiner, Art Unit 2129



    
        
            
        
            
        
            
        
            
    

    
        1 [0149] In the PCIMS application, behavioral activation is automated through the semantic reasoning approach of the present teachings. Behavioral activation begins with structuring and scheduling activities. PCIMS structures the following types of activities: medication taking, meal taking, exercising, vitals monitoring, following up with physicians and interacting with family.